Citation Nr: 1520231	
Decision Date: 05/12/15    Archive Date: 05/26/15

DOCKET NO.  13-24 923	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral pes planus.

2.  Entitlement to service connection for a left knee disability.

3.  Entitlement to service connection for a right knee disability.

4.  Entitlement to service connection for a left hip disability.

5.  Entitlement to service connection for a right hip disability.

6.  Entitlement to service connection for a low back disability.

7.  Entitlement to service connection for umbilical hernia.

8.  Entitlement to service connection for an acquired psychiatric disorder, to include depression.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

A. Solomon, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1978 to August 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a  March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

A hearing was held on December 9, 2014, by means of video conferencing equipment with the appellant in Houston, Texas, before Kathleen K. Gallagher, a Veterans Law Judge, sitting in Washington, DC, who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is rendering the determination in this case.  A transcript of the hearing testimony is in the claims file.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Reasons for remand:  To provide the Veteran with VA examinations and supplemental medical opinions; to obtain the Veteran's Vocational Rehabilitation file; to procure outstanding hospital records; and to obtain up-to-date VA treatment records.

The Veteran contends that he has a number of disabilities which are related to his active military service duties as a warehouse lieutenant/military supply specialist, involving excessive bending, lifting of heavy equipment, and standing for extended periods.

As an initial matter, a number of records potentially relevant to the Veteran's claims remain outstanding.  

VA treatment records include "Vocational Rehabilitation" among the Veteran's list of active problems.  As the Veteran's vocational rehabilitation file is not of record, the AOJ must attempt to obtain it.  See 38 C.F.R. § 3.159(c)(2) (2014).

At the December 2014 Board hearing, the Veteran testified under oath that he received treatment for his knees, low back, and hernia at the John Sealy hospital.  The Board notes that treatment records from the TDCJ hospital, spanning from March 1993 to March 2005, have been associated with the claims file.  While both TDCJ and John Sealy are part of the University of Texas Medical Branch Hospitals, it is unclear whether all of the treatment records from John Sealy are included among those records previously acquired.  Regardless, the Veteran testified that he underwent hernia surgery and received treatment for his knees in 2006, records of which are not of record.  VA has a duty to make reasonable efforts on behalf of veterans to obtain relevant treatment records not in the custody of a federal department or agency.  Therefore, on remand, the AOJ should acquire any outstanding treatment records from TDCJ and John Sealy, including any from March 2005 to the present, pending any necessary release from the Veteran.  38 C.F.R. § 3.159(c)(1) (2014). 

The most recent VA treatment record in the claims file is a Houston VA Medical Center (VAMC) record from July 2013.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).   As the Board is remanding the claims for other development, updated records of VA treatment should be obtained and associated with the file.

The Veteran has not yet been provided with VA examinations with regard to his claims for service connection for a right knee disability, a right hip disability, and a left hip disability.  In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the Court of Appeals for Veterans Claims (Court) held that an examination is required when there is (1) competent evidence of a current disability or recurrent symptoms, (2) evidence establishing an "in-service event, injury or disease," (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.  The threshold for finding a link between current disability and service so as to require medical examination is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006).   

The Veteran testified at the December 2014 Board hearing that he presently takes medication prescribed at the VAMC for knee inflammation.  A July 2010 VA pain consult record also notes that the Veteran's knees were observed to have buckled when he tried to walk without his walker.  A January 2013 VA orthopedic treatment record notes that the Veteran was status post left total hip arthroplasty with continued pain, and had degenerative joint disease of the right hip.  He was assessed with avascular necrosis of the bilateral hips.  At the Board hearing, the Veteran testified that in his duties as warehouse lieutenant/cargo specialist, he had to regularly lift and move heavy equipment on and off of trucks every day.  He further testified that he first noticed his hip pain while in service, and was having trouble both with walking and with movement, and that over time, it continued to worsen.  He also testified that his knees have continuously worsened over the years.  This evidence is found to meet the low threshold requiring VA to provide the Veteran with VA examination; thus, on remand, VA examination should be provided with regard to the etiology of the Veteran's right knee, left hip, and right hip disabilities.

Although the Veteran has also not been provided with a VA examination with regard to his depression, the Board notes that the Veteran testified at the December 2014 Board hearing that he is depressed in connection with not being able to work and do the things he wants to do because of limitations from his other various claimed disabilities.  As the other claims for service connection are being remanded for further development, the issue of entitlement to service connection for depression must also be remanded to the AOJ.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered).  Should service connection for any of the other claimed disabilities be granted, the Veteran should be provided with a VA examination with respect to his claim for service connection for depression, as secondary to other service-connected disability or disabilities.  

The Veteran was provided with VA examination with regard to his left knee, umbilical hernia, pes planus, and low back disabilities in February 2010.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  For the foregoing reasons, the Board finds the medical opinions to be inadequate, and further development necessary.

With regard to the Veteran's umbilical hernia, physical examination by the February 2010 VA examiner demonstrated a three centimeter, umbilical mid-line hernia, which was noted to be remediable or operable and reducible, but which had not previously undergone repair.  The examiner indicated review of the claims file, and stated that the hernia was noted at the entrance and separation examination, but that there was no other reference in the service medical records.  The examiner concluded that there was no medical evidence that the hernia had worsened or progressed at all since it was first noted on the entrance examination, and that it was less likely as not that the pre-existing umbilical hernia was aggravated beyond its normal progression by military service.  As an initial matter, a review of the service treatment records include two September 1979 records noting the Veteran's complaints of pain in his lower abdomen/abdominal muscles secondary to his duties involving unloading vehicles, with symptoms lasting for several weeks.  Because it is unclear whether this evidence was considered by the examiner, the probative value of the opinion is lessened.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (noting that most of the probative value of a medical opinion comes from its reasoning and that it must be clear that the medical expert applied valid medical analysis to the significant facts of a particular case).  Additionally, the Board notes that the January 1978 pre-enlistment examination recorded a finding of a "small umbilical hernia, [not considered disqualifying]" and the June 1980 separation examination noted an "umbilical hernia with muscular defect, asymptomatic."  On remand, a supplemental VA medical opinion should be sought which considers all the relevant evidence of record, and which clarifies whether the complaints of abdominal pain and notation of umbilical hernia with muscular defect represents an increase in severity during service and a permanent worsening of the umbilical hernia.

Physical examination of the Veteran's left knee, at the February 2010 examination, revealed no effusion, no instability to varus or valgus stress testing, negative Lachman test, and negative anterior and posterior drawer test.  Full range of motion was demonstrated, without pain, fatigue, weakness or incoordination, including on repetitive use testing.  X-rays showed no significant osseous joint or soft tissue abnormalities.  The Veteran described a sense of giving way, and the only abnormal physical finding was decreased quad tone without atrophy.  The examiner opined that this represented a normal examination of the left knee.  As the examiner did not find any disability present, no opinion was provided as to the relationship between a knee disability and service.  Subsequent to the VA examination, VA treatment records from July 2010 and October 2010 note that the Veteran's left knee gave way during weight-bearing, and that he uses a rollator walker for support.  As such symptomatology was not before the VA examiner in February 2010, the Veteran should be provided with an additional VA examination to determine whether he has a current left knee disability (or a left knee disability which was present at any time since the beginning of the appeal period in August 2009), and if so, whether it is etiologically related to military service.  See McClain v. Nicholson, 21 Vet. App. 319 (2007) (the requirement a current disability is satisfied when the claimant has the disability at the time the claim for VA disability compensation is filed or during the pendency of the claim and that a claimant may be granted service connection even though the disability resolves prior to VA's adjudication of the claim).  

The Veteran was provided with a VA examination with regard to his low back disability in February 2010.  The VA examiner noted that a September 1979 service treatment record showed that the Veteran had low back complaints without injury, a normal examination, and significant functional overlay.  X-rays of the lumbar spine from January 2010 showed advanced degenerative disc disease L5-S1 with loss of disk space, eburnation, and osteophytes.  The Veteran was also noted to be status post laminotomy diskectomy at L5-S1 in 1996.  The VA examiner stated that there was no history of an injury to the lower back in service, and stated that it was noted that the service treatment records stated that the Veteran had significant functional overlay and wanted out of the service.  The examiner concluded that it was "certainly less likely as not that his current lumbar condition is any way associated with low back complaints that the Veteran had in service 1979."  The Board notes that the September 1979 service treatment record identified by the examiner recorded the Veteran's complaints of sore muscles in the back secondary to unloading vehicles.  The record, however, does not say anything about "significant functional overlay" and instead includes an assessment of "Functional LBP" with muscle pains secondary to exertion.  Therefore, as the examiner's opinion was based on an inaccurate factual premise, it carries little, if any probative value.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  On remand, a supplemental opinion should be sought regarding the etiology of the Veteran's low back disability.  

Finally, the Veteran was also provided with VA examination regarding his bilateral pes planus in February 2010.  After reviewing the evidence from the service treatment records, the examiner concluded that the Veteran's current pes planus was less likely than not service connected and less likely as not service aggravated.  He noted that there were multiple complaints without findings throughout the military records, and the Veteran had told healthcare providers that he wanted out of the Army and was not happy.  An addendum opinion was sought because it was noted that pes planus did not appear on the entrance examination, and the examiner was asked to clarify whether the Veteran's current pes planus was a continuation of the pes planus diagnosed in service.  The examiner submitted an addendum stating that if the claims file does not show pes planus on the entrance examination, the diagnosis is pes planus, mild, with no complaints or treatment for 30 years, and at least as likely as not caused by service.  The rationale stated was as follows: "although diagnosed in service when evaluating improper use of foot wear there has been no other treatment for this condition for the last 30 years but it was noted to exist and no evidence of aggravation beyond normal progression."  The Board finds that while the rationale indicates that pes planus arose during service, it does nothing to explain whether the Veteran's current pes planus, approximately 30 years post-service, is a continuation of the in-service pes planus or is somehow otherwise etiologically related to service.  As the VA examiner's statement that the current pes planus is related to service is purely conclusory, and no related rationale is provided, the Board finds that there is insufficient evidence to decide the claim.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (noting that most of the probative value of a medical opinion comes from its reasoning); Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (holding that "the mere conclusion by a medical doctor is insufficient to allow the Board to make an informed decision as to what weight to assign to the doctor's opinion").  On remand, the Veteran should be provided with a supplemental VA medical opinion with regard to whether his current pes planus is a continuation of the pes planus diagnosed during military service.

In finding that further development, including a VA medical opinion, is necessary to adjudicate the appeal of the issue of entitlement to service connection for pes planus, the Board acknowledges the Court's decision in Mariano v. Principi, 17 Vet. App. 305 (2003).  In this regard, the Board notes that although Mariano states that it "would not be permissible for VA to undertake such additional development if a purpose was to obtain evidence against an appellant's case," the Court has held that VA may undertake the development of additional evidence if, as here, it is necessary to render an informed decision on the claim.  See Douglas v. Shinseki, 23 Vet. App. 19 (2009) (distinguishing Mariano, 17 Vet App. at 312). 

Accordingly, the case is REMANDED for the following action:

1.  Obtain any and all of the Veteran's VA treatment records from July 2013 to the present.  All efforts to obtain such records must be fully documented and VA facilities must provide a negative response if no records are found.

2.  Ask the Veteran to provide an authorization and release form for any records of private treatment regarding claimed disabilities not already of record; to include those from March 2005 to December 2007 with the TDCJ and John Sealy hospitals, and any John Sealy hospital records from March 1993 to March 2005 which have not yet been provided.  After securing the Veteran's written authorization, obtain the records.  If any records cannot be obtained after reasonable efforts have been made, notify the Veteran of the attempts made and allow him the opportunity to obtain the records.  

3.  Obtain and associate with the claims file the Veteran's complete VA vocational rehabilitation folder.  All efforts to obtain such records must be fully documented and VA facilities must provide a negative response if no records are found.

4.  After completing the aforementioned development, schedule the Veteran for an examination with a suitably-qualified VA medical professional who has not conducted a C&P evaluation for this Veteran prior to the date of this remand, to determine the nature and etiology of any left knee, right knee, left hip, and right hip disability present during the appeals period.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The claims file should be made available and reviewed by the examiner in conjunction with conducting the examination.  The examiner must specifically note on the VA examination report whether the Veteran's VA claims file, to include a copy of this remand, and any electronic records, were reviewed in connection with this examination.  

Thereafter, the examiner should address the following:

a)  Provide a diagnosis for any left and/or right knee disability present at any point during the appeals period (August 2009 to present).

The examiner is advised that the Veteran testified at the Board hearing that he takes medications for knee inflammation, and VA treatment records from July and October 2010 describe observed instances where the Veteran's knees gave out on weightbearing.

b)  For any diagnosis provided, state an opinion as to whether the disability at least as likely as not (50 percent or greater probability), arose during, was caused by, or is otherwise related to any incident of military service.

The Veteran contends that his knee disability is due to excessive bending and lifting of heavy equipment for extended periods during service.  Such work is consistent with the Veteran's duties as a warehouse lieutenant/material supply specialist.  The examiner is also advised that treatment records note that the Veteran subsequently underwent surgery for a post-service gunshot wound to the left knee area.

c)  Provide an opinion as to whether any left and/or right hip disability, to include avascular necrosis of the bilateral hips with left total hip arthroplasty and degenerative joint disease of the right hip, at least as likely as not (50 percent or greater probability) arose during, was caused by, or is otherwise related to any incident of military service.  For any hip degenerative joint disease, also state whether it is at least as likely as not that the disease manifested within one year of separation from military service.

The Veteran contends that all the walking, straining, bending, and lifting during military service put pressure on his hips and wore them down.  Such work is consistent with the Veteran's duties as a warehouse lieutenant/material supply specialist.  He also stated that he first noticed hip pain during military service, and that he was having trouble both with walking and with movement.

The term 'at least as likely as not' does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.

The examiner should include in the medical report the rationale for any opinion expressed.  However, if the examiner cannot respond to an inquiry without resort to speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion.

5.  After completing the development requested in parts 1-3, refer the Veteran's claims file to a suitably qualified VA medical professional ("reviewer") who has not conducted a C&P evaluation for this Veteran prior to the date of this remand, for a supplemental medical opinion as to likelihood that the Veteran's umbilical hernia was aggravated by service.  The reviewer must be given full access to the Veteran's complete VA claims file and the Veteran's electronic records for review.  The reviewer must specifically note on the report whether the Veteran's VA claims file, to include a copy of this remand, and any electronic records, were reviewed in connection with this examination.  

If, after review of the file, the reviewer determines that another VA examination is necessary, such must be scheduled and the Veteran must be notified.

Based on a review of both the lay and medical evidence of record, the reviewer should provide an opinion as to the following:

a) Whether the Veteran's umbilical hernia disability at least as likely as not worsened in severity during active service.

The reviewer's attention is directed to service treatment records from September 1979 wherein the Veteran described lower abdominal pain which was worst while working unloading heavy equipment from trucks.  

The reviewer should also specifically comment on whether the notation in the June 1980 separation examination of  "umbilical hernia with muscular defect, asymptomatic" describes a greater level of disability than the notation on the January 1978 pre-enlistment examination of "small umbilical hernia, [not considered disqualifying]."

The term 'at least as likely as not' does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.

b)  If the umbilical hernia is found to have worsened in severity during active service, then state whether the increase in severity represented a permanent worsening, or "aggravation" of the umbilical hernia disability beyond its natural progression.  

For purposes of this analysis, "aggravation" is defined as a permanent worsening of the nonservice-connected disability beyond that due to the natural disease process. Temporary or intermittent flare-ups of symptoms of a preexisting condition alone do not constitute aggravation unless the underlying condition worsened beyond its natural progression.

The reviewer must include in the medical report the rationale for any opinion expressed.  However, if the reviewer cannot respond to an inquiry without resort to speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion.
6.  After completing the development requested in parts 1-3, refer the Veteran's claims file to a suitably qualified VA medical professional ("reviewer") who has not conducted a C&P evaluation for this Veteran prior to the date of this remand, for a supplemental medical opinion as to the etiology of the Veteran's low back disability.  The reviewer must be given full access to the Veteran's complete VA claims file and the Veteran's electronic records for review.  The reviewer must specifically note on the report whether the Veteran's VA claims file, to include a copy of this remand, and any electronic records, were reviewed in connection with this examination.  

If, after review of the file, the reviewer determines that another VA examination is necessary, such must be scheduled and the Veteran must be notified.

Based on a review of both the lay and medical evidence of record, the reviewer should provide an opinion as to whether the Veteran's current low back disability at least as likely as not (50 percent or greater probability) arose during, was caused by, or is otherwise related to any incident of military service.

The term 'at least as likely as not' does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.

The reviewer must include in the medical report the rationale for any opinion expressed.  However, if the reviewer cannot respond to an inquiry without resort to speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion.

7.  After completing the development requested in parts 1-3, refer the Veteran's claims file to a suitably qualified VA medical professional ("reviewer") who has not previously conducted a C&P evaluation for this Veteran, for a supplemental medical opinion as to the etiology of the Veteran's pes planus.  The reviewer must be given full access to the Veteran's complete VA claims file and the Veteran's electronic records for review.  The reviewer must specifically note on the report whether the Veteran's VA claims file, to include a copy of this remand, and any electronic records, were reviewed in connection with this examination.  

If, after review of the file, the reviewer determines that another VA examination is necessary, such must be scheduled and the Veteran must be notified.

Based on a review of both the lay and medical evidence of record, the reviewer should provide an opinion as to whether the Veteran's current pes planus at least as likely as not (50 percent or greater probability) arose during, was caused by, or is otherwise related to any incident of military service.

The reviewer is asked to specifically state the likelihood that the Veteran's current pes planus is a continuation of the pes planus diagnosed during service.   In connection with this opinion, the examiner is asked to comment as to whether pes planus is a condition which may resolve, and if so, whether future manifestations of the disability would be related to the initial manifestation.

The term 'at least as likely as not' does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.

The reviewer must include in the medical report the rationale for any opinion expressed.  However, if the reviewer cannot respond to an inquiry without resort to speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion.

8.  Thereafter, review the requested medical opinions to ensure responsiveness to, and compliance with, the directives of this remand and implement corrective procedures as needed.  

9.  After completing the aforementioned directives, and conducting any further development deemed necessary readjudicate the claims for entitlement to service connection for bilateral pes planus, left knee disability, right knee disability, left hip disability, right hip disability, umbilical hernia, and low back disability in light of all additional evidence received. 

If service connection is granted for any of the disabilities listed above, then provide the Veteran with a VA examination with regard to whether the Veteran's major depressive disorder is etiologically related to his service-connected disability/disabilities.  Regardless, also readjudicate the issue of entitlement to service connection for an acquired psychiatric disorder.  

If any of the benefits sought on appeal are not granted in full, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




